        Case 19-06169 Doc 69 Filed 03/22/21 Entered 03/22/21 13:00:37                        Desc Main
                   IN THE UNITEDDocument    Page 1 of 1 COURT
                                 STATES BANKRUPTCY
                    FOR THE NORTHERN DISTRICT OF ILLINOIS


      In Re:                                    )       Case No:        16-27850 See attached list
      Melissa Ann Kjeldsen                      )
      et.al.                                    )       Chapter:        Chapter 13 See attached list
                                                )
                         Debtor(s)              )       Judge:          Jack B. Schmetterer


                                 SUBSTITUTION OF ATTORNEY

     Now comes Edward H. Cahill, and respectfully substitutes his appearance in this case and in

those on the attached list for that of Umair M. Malik, who is a former attorney of Manley Deas

Kochalski, LLC. In support of this Substitution, counsel states the following:

1.   The Creditor(s) retained Manley Deas Kochalski, LLC, and not any attorney individually,

     to represent them in this bankruptcy filing.

2.   Edward H. Cahill requests that his appearance, on behalf of his law firm, Manley Deas

     Kochalski, LLC, be entered in these cases so that Manley Deas Kochalski, LLC may properly

     receive all notices and pleadings in this case, and so that Umair M. Malik does not receive

     notice and pleadings on cases in which he is no longer involved.

3.   Umair M. Malik consents to this Substitution of Appearance.



     Wherefore, Edward H. Cahill, now prays the Court to accept his Substitution of Appearance

for that of Umair M. Malik in all matters relating to these cases, and requests that all notices and

pleadings in these cases which are directed to debtor’s counsel be mailed to:
Manley Deas Kochalski, LLC
PO Box 165028
Columbus, OH 43216-5028


                                              By:     /s/ Edward H. Cahill
                                                      Edward H. Cahill
